Citation Nr: 1015403	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  04-42 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a left elbow 
disability. 

3.  Entitlement to a rating in excess of 10 percent for 
service-connected gastric ulcer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
September 1954. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In a July 2004 
rating decision, the RO denied service connection for PTSD.  
Then in a September 2006 rating decision, the RO denied 
service connection for a neuropsychiatric disability and a 
left elbow disability, and continued the 10 percent 
disability evaluation for gastric ulcer. 

As the claims of service connection for PTSD and a 
neuropsychiatric disability both involve mental health 
disability, they have been merged and are characterized as 
one issue encompassing both issues as reflected on the cover 
page of this decision. 

In September 2009, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge at the RO.  A copy of 
the transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current acquired psychiatric 
disability is related to in-service military sexual trauma.  
The United States Court of Appeals for Veterans Claims 
(Court) in Patton v. West, 12 Vet. App. 272 (1999) held that 
VA manual procedures for developing evidence related to PTSD 
claims based on personal assault must be followed and 
remanded the claim for additional notice and development.  
The Court noted that, in cases where available records do not 
provide objective or supportive evidence of the alleged in-
service stressor, it may be required that VA develop 
alternative sources of information.  Consistent with the 
holding in Patton, VA must notify the Veteran of the possible 
alternative sources for verifying the claimed in-service 
stressors due to personal assault.

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).  Examples of corroborating evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(3).

The Court likened VA's duty to notify a claimant of the 
criteria set forth in 38 C.F.R. § 3.304 (f) (3) to the 
requirements set forth in the VCAA (38 U.S.C.A. 
§ 5103).  Gallegos v. Peake, No. 05-2920 (December 31, 2008).

While the Veteran received a January 2003 letter regarding 
his PTSD claim which included a PTSD questionnaire, that 
letter and subsequent letters failed to address the factors 
cited herein.  Consequently, this claim must be remanded to 
comply with VA development procedures as set out in Patton 
and Gallegos.

During his September 2009 hearing and on a June 2009 VA Form 
21-4142, Authorization and Consent to Release Information to 
the VA, the Veteran indicated that he had been receiving 
treatment from the VA Medical Center up until the present 
time.   VA treatment records dated up until 2006 are of 
record.  Because VA is on notice that there are records that 
may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records 
are relevant and should be obtained.  38 C.F.R. § 3.159 
(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Additionally, the record contains an April 2009 letter from 
VA social workers in support of the Veteran's claim for 
service connection for an acquired psychiatric disability.  
While the Veteran's claims for a left elbow disability and 
increased rating for gastric ulcer were subsequently 
readjudicated in a May 2009 supplemental statement of the 
case, his claim for service connection for an acquired 
psychiatric disability was not readjudicated considering the 
new evidence.  This evidence has not been reviewed by the 
agency of original jurisdiction and there is no indication 
from the Veteran that he intends to waive this procedural 
right with the evidence received.  See 38 C.F.R. §§ 19.37, 
20.1304 (2009).  On remand, the RO must consider the 
additional evidence and readjudicate the claim.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

As to his increased rating claim for service-connected 
gastric ulcer, the Veteran was last afforded an examination 
in August 2006.  However, during his September 2009 hearing, 
the Veteran's testimony indicates that his symptoms may have 
worsened since his examination.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, a 
contemporaneous examination of the Veteran's gastric ulcer is 
necessary to accurately assess his disability picture.

Accordingly, the case is REMANDED for the following action:

1.	Notify the Veteran that he may submit 
alternative forms of evidence (evidence 
other than service records) to 
corroborate his account of the alleged 
in-service assault.  A "special PTSD 
personal-assault" letter and 
questionnaire should be sent to the 
Veteran to assist him in identifying 
potential alternative sources of 
evidence to establish an in-service 
stressor, as set forth in M21-1, part 
III, 5.14(c).  He should be informed 
that these alternative sources could 
include, but are not limited to, 
private medical records; civilian 
police reports; reports from crisis 
intervention centers; testimonials from 
family members, roommates, fellow 
service members, or clergy; and copies 
of any personal diaries or journals.  
The Veteran should also be notified 
that alternatively, evidence of 
behavioral changes following the 
alleged in-service assault may 
constitute credible supporting evidence 
of the stressor under 38 C.F.R. § 3.304 
(f) (3).  

The Veteran must then be provided 
additional time to submit such evidence 
after receipt of the personal assault 
letter and, where appropriate, by 
obtaining evidence on the Veteran's 
behalf.

2.	Obtain all outstanding treatment 
records from the VA Medical Center in 
Bronx, New York.  All attempts to 
locate these records should be fully 
documented in the claims folder.

3.	Afford the Veteran an examination to 
determine the current level of severity 
of his gastric ulcer.  The claims 
folder and a copy of this Remand must 
be made available to the examiner who 
should indicate on the examination 
report that (s)he has reviewed the 
folder in conjunction with the 
examination.  Any indicated studies 
should be performed and the examination 
report should comply with all AMIE 
protocols for rating ulcers.

4.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims based on all evidence of record, 
to specifically include evidence 
received since the claims were last 
adjudicated.  If action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim(s).  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


